ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_04_EN.txt. 49 BARCELONA TRACTION (JUDGMENT)

Documents concerning the Organization of the Court, Third Addendum
to No. 2, pp. 313 et seg.) said that he “wished to change the heading
of the whole section. The word ‘agreement’ was not sufficiently
explicit as an indication of its contents.” He was of the opinion that
the section should have been héaded : “Settlement and abandonment
of proceedings.”

The emphasis on the settlement of the dispute in Article 68 and in
the heading of the section was to all appearances not accidental.
Generally speaking, the main task of the Court is to sedééle disputes
between States. Article 33 of the Charter in the section headed “Pacific
settlement of disputes” provides that “the parties to any dispute ...
shall ... seek a solution by [among the peaceful means mentioned there]
judicial settlement”.

In Article 68 settlement occupies the first position. In the light of
the Court’s task in the settlement of disputes, we have to resolve the
procedural questions in this case, especially the question of the conse-
quences of the discontinuance of the proceedings, the question of the
permissibility of a reinstitution of the proceedings after discontinuance.

The discontinuance of the proceedings in this case was in a sense a
conditional one. Though the Belgian Government made no reservation
of its substantive rights the conditionality of the discontinuance is
evident. One may consider this conditionality as tacit (from a formal
point of view), implied, but the documents show that a withdrawal of
the proceedings instituted before the Court was demanded of Belgium
as a precondition for the opening of negotiations proper (Preliminary
Objections, Introduction, paragraph 4, and Observations, paragraph 25) ;
it was then evident that the demand was related to Belgium’s Appli-
cation to the Court, but not to the substantive right, about which
the proceedings were instituted. About what then was it intended to
carry on negotiations if it be considered that the Belgian Government,
by the withdrawal of its Application, decided not to remove an obstacle
to promising negotiations but to abandon even its (and its nationals’}
substantive rights? If no substantive rights existed there would be no
subject for negotiations. And we may conclude that discontinuance
of the proceedings does not involve an abandonment of a corresponding
substantive right. Discontinuance even by mutual agreement is not
necessarily a pactum de non petendo, which supposes not only discon-
tinuance of a given action but an obligation not to sue at all, which is
tantamount to the abandonment of the claim. And it has not been
proved in this case that the renunciation of a substantive right has
taken place.

Judge Jessup makes the following declaration :

I am in full agreement with the Court that no one of the Preliminary
Objections could be upheld at this stage, and that the first two must

47
50 BARCELONA TRACTION (JUDGMENT)

be rejected now for reasons stated in the Judgment. I am also in
accord with what the Court has to say about the general considerations
which govern a decision to join a preliminary objection to the merits.
I agree that those general considerations require that the third and
fourth Preliminary Objections should be joined to the merits. Con-
sequently, in order to be consistent with those general considerations,
conclusions of law applicable to arguments involved in those two
objections; even though I would find them capable of formulation now,
may appropriately be deferred until a subsequent stage of the case.

Vice-President WELLINGTON Koo and Judges Tanaka and
BUSTAMANTE Y Rivero append Separate Opinions to the Judgment of
the Court.

Judge More LI and Judge ad hoc ARMAND-UGoN append Dissenting
Opinions to the Judgment of the Court.

(Initialled) PS.
(Initialled) G.-C.

48
